Citation Nr: 1131915	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  99-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  

In November 1999, a hearing was held before a hearing officer at the RO.  In May 2003, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are of record.  

This matter was previously before the Board in March 2003, January 2004, June 2006, and January 2010 when it was remanded for further development.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1. An unappealed April 1975 rating decision denied a claim of service connection for a low back disorder.

2. The evidence associated with the claims file subsequent to the April 1975 rating decision is new, bears directly on the claim of service connection for a low back disorder and is so significant that it must be considered to fairly decide the merits of the claim.

3. The Veteran's current low back disorder did not manifest during service or within one year of discharge from service, is not causally or etiologically related to service, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The April 1975 rating decision that denied a claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence having been submitted, the claim of service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3. Service connection for a low back disorder is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.310 (2006), 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Inasmuch as the determination below reopens the claim of service connection for a low back disorder, there is no reason to belabor the impact of the VCAA on the claim to reopen, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.  

For the underlying claim of service connection for a low back disorder, the appellant was advised of VA's duties to notify and assist.  Although he did not receive complete notice prior to the initial rating decision, February 2004, July 2006, and March 2010 letters provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The February 2004 and July 2006 letters explained the evidence necessary to substantiate his claim of service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  July 2006 and March 2010 letters informed the appellant of disability rating and effective date criteria.  March 2008 and August 2010 supplemental statements of the case (SSOCs) readjudicated the matter after the appellant and his representative were given an opportunity to respond and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Board also finds that all necessary development and assistance has been accomplished.  38 U.S.C.A. § 5103A.  The Veteran's service treatment records and pertinent identified private and VA treatment records have been secured.  At the May 2003 hearing, the Veteran testified that he received private treatment for his back condition after service and that he had been unable to locate the records since the treatment occurred so long ago.  May 2003 Hearing Tr. at 16, 35-36.  He did not provide any further identifying information for these providers.  Subsequent February 2004 and July 2006 letters asked the Veteran to identify providers for any VA or private medical treatment he has received; however, he did not respond to these requests.  VA has a duty to make reasonable efforts to obtain records not in the custody of a Federal department or agency where the claimant provides enough information to identify and locate the existing records.  38 C.F.R. § 3.159(c)(1).  As the Veteran has not adequately identified any outstanding treatment records, VA's duty to assist by obtaining relevant records has been met.  38 U.S.C.A. § 5103A(b), (c).

The Board has also considered whether a VA examination is necessary.  Once VA reopens a claim, VA must provide a claimant with a medical examination or medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As will be explained in detail below, the record shows the Veteran has a current low back disability and establishes the occurrence of low back injuries during service.  However, there is no credible evidence indicating that his current low back disability may be associated with injuries sustained during military service or otherwise to service, or that it was caused or aggravated by a service-connected disability.  Since the elements of § 3.159(c)(4) are not met, VA does not have a duty to secure a VA examination.  

The Court has held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who chairs a hearing to fulfill two duties to comply with that regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the undersigned set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  See May 2003 Hearing Tr.  In addition, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the requested development (scheduling the Veteran for a hearing before the Board and sending compliant VCAA notice) in the Board's March 2003, January 2004, June 2006, and January 2010 remands was completed.  The Board therefore finds that there has been substantial compliance with the directives of these remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to satisfy the requirements of the VCAA.  Accordingly, the Board will address the merits of the claim.



II. Legal Criteria, Factual Background, and Analysis

The Veteran's claim of service connection for a low back disorder was originally denied by an April 1975 rating decision.  He was properly notified of that decision and it became final.  38 U.S.C.A. § 7105(c).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New and material evidence" means evidence not previously submitted to agency decisionmakers which bears "directly and substantially" upon the specific matter under consideration.  Such evidence must be neither cumulative nor redundant, and, by itself or in connection with evidence previously assembled, such evidence must be "so significant that it must be considered in order to fairly decide the merits of the claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is effective only for claims filed on or after August 29, 2001.  Here, the petition to reopen was filed before that date.  Hence, the currently effective version of 38 C.F.R. § 3.156(a) does not apply.]

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For secondary service connection to be granted there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised.  This revision institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that to grant service connection on the basis of aggravation there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.  Since the Veteran's claim was pending prior to the effective date of the revised § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the Veteran.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Evidence of record in April 1975 included the Veteran's DD Forms 214 which show that he served in Vietnam from April 1969 to September 1969 and that his military occupational specialty during service included chemical equipment repairman.  

Service treatment records (STRs) reveal the Veteran was involved in an automobile accident on October 13, 1969.  He subsequently reported experiencing pain in his neck and back.  X-rays were normal.  STRs eight days subsequent to the accident note the Veteran's pain was lessening.  

January 1970 STRs show the Veteran was involved in a one car accident and complained of pain in his neck.  The diagnosis was mild cervical strain.  The Veteran did not report any low back pain at that time.  

On April 1970 separation examination, the Veteran's report of medical history reflects that the Veteran reported he did not have "back trouble of any kind."  However, the examiner noted the Veteran stated he had been in an auto accident in 1969 and that he still had neck and back pain.  

In January 1971 the Veteran was treated for an ear infection, sore throat, and backache.  

A November 1973 STR shows the Veteran fell and hurt his back, injuring his left gluteal area in a basketball game.  Examination revealed mild tenderness over the left gluteal area with mild soft tissue trauma.  

On June 1974 separation examination the Veteran reported that he did not experience recurrent back pain.  His spine was clinically evaluated as normal.  

On November 1974 VA examination, the Veteran reported having two car accidents wherein he injured the right lumbar area.  Additionally, in September 1967, while he was stationed in Germany, he was struck on the head by a pallet; he stated that he was knocked unconscious and experienced some amnesia.  He reported experiencing severe backaches in spasms that would last for weeks; these periods were followed by periods of no back pain symptoms.  When he experienced back spasms he would be unable to walk, sit, or work.  He could not identify any causative factors for the spasms.  

The examiner reviewed the Veteran's claims file and discussed treatment received for the accidents in October 1969 and January 1970 and treatment received in November 1973.  He indicated there was no other reference in the STRs to a back injury.  

The examiner noted that general observation was negative for gross evident disability, discomfort, dysfunction, abnormality of gait, or limp.  The Veteran bent over fully to remove his shoes and trousers and sat down and arose easily.  The examiner noted the Veteran appeared tense and moved about quickly.  Percussion brought complaints of pain in the paralumbar area.  He assumed the prone position on the table, but experienced back pain after being left in that position for a short time period.  He moved slowly in turning, but sat up in a straight line easily without use of hands or straining.  The Veteran's lumbar muscles tightened mildly following exercises.  X-rays revealed moderate narrowing of the L4-5 disc space; the vertebral bodies and posterior elements were normal and well-aligned.  The diagnosis was narrowing of the L5-S1 interspace.  

Evidence added to the record since the April 1975 rating decision includes a June 1998 letter from Dr. J.P.V. which states that the physician had been treating the Veteran since January 1997 when he sustained injuries in an automobile accident that resulted in neck and low back injuries.  Dr. J.P.V. treated the Veteran for several months with some improvement.  

A May 1999 statement from the Veteran, submitted with his Substantive Appeal, reports that he experienced injuries to his low back after a pallet fell upon his body and that he was injured in Vietnam after he fell off an APC vehicle when the vehicle was hit by a mine.  

An August 1999 QTC examination report shows the Veteran reported having narrowing of the L5-S1 interspace that was diagnosed in 1967.  Physical examination revealed mild pain throughout the range of motion.  There was no associated weakness, fatigability, or lack of endurance.  The examiner noted there was some limitation of motion, but no neurologic deficits.  X-rays revealed no evidence of compression or other fracture.  Intervertebral disc spaces were not significantly compromised; there was minimal hypertrophic lipping anteriorly at the bodies of L1, L4, and L5.  The impression was mild spondylosis.

At a November 1999 hearing before an RO hearing officer, the Veteran testified that he injured his back during an accident when a pallet fell on him.  November 1999 Hearing Tr. at 6. 

An April 2001 VA treatment record shows the Veteran complained of having back pain that radiates to his right lower extremity since 1974.  In October 2001, the Veteran reported having a history of low back pain since Vietnam.  A January 2002 VA treatment record shows that he reported experiencing chronic pain from his left buttocks that radiated down to his left lower leg and extended into his foot.  He reported having a physical injury in Vietnam.  

At his May 2003 hearing, the Veteran testified that while he was in Vietnam a vehicle he was traveling in was hit by a landmine and the concussion of the blast threw him off of the vehicle.  May 2003 Hearing Tr. at 5.  His representative stated that he was thrown "approximately 50 yards" and landed on his back.  Id. at 4.  The Veteran reported that he landed on his feet and buttocks in a propped position, but injured several parts of his body, including his back.  Id. at 5.  He testified that he was treated at that time, had multiple bruises, and experienced pain for the rest of the time he was in Vietnam.  Id. at 5, 7.  He believed this event probably occurred in June 1969.  Id. at 6.  He testified that he gets cortisone shots in his back from time to time and had been seen over the last 30 years for chronic back pain.  Id. at 7, 35.  He stated that he had seen private doctors for treatment of his back after he got out of service, but he was unable to locate those records now.  Id. at 16, 35-36.

A July 2003 VA treatment record shows the Veteran reported a history of low back pain for 30 years after a Vietnam War injury.  In March 2004, the Veteran reported a history of degenerative joint disease and degenerative disc disease with chronic low back pain that radiated into his legs.  The physician stated that his back condition was not related to prostate cancer or its treatment.  An April 2004 treatment note indicates the Veteran has degenerative joint disease of the back due to previous trauma in Vietnam.  

	Reopening of the Claim

The April 1975 rating decision denied the Veteran's claim based on a finding that current examination did not reveal "the present existence of any disabling effects stemming from the claimed condition."  Evidence received since the April 1975 rating decision includes August 1999 X-ray results that show mild spondylosis.  Statements and testimony from the Veteran report that he has experienced continuity of symptomatology of back pain since service.  This evidence was not of record at the time of the April 1975 rating decision and is new.  The August 1999 X-ray results show the Veteran has a current low back disability.  The Veteran is competent to provide evidence regarding the observable symptoms reported in his statements and testimony.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  When deciding whether to reopen the case, the Board must presume the credibility of such statements.  Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. App. at 513.  Therefore, the new evidence is also material, as it is relevant and so significant that it must be considered to decide fairly the merits of the claim of service connection for a low back disorder.  Since this evidence is both new and material, the claim of service connection for a low back disorder is reopened.

	De Novo Review

Initially, the Board must consider whether the Veteran would be prejudiced if it proceeded to de novo review of the underlying service connection claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that, upon reopening a claim, the Board must consider whether a claimant will be prejudiced by the Board proceeding to de novo review by considering whether the claimant has been given adequate notice of the need to submit evidence or argument and an opportunity to submit such evidence and argument and to address the matter at a hearing); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO provided the Veteran with notification of the governing law to establish a claim of service connection in the May 1999 statement of the case.  As explained above, February 2004, July 2006, and March 2010 letters provided him with notice that complied with the VCAA on the matter of service connection for a low back disorder.  The Veteran also presented his contentions on service connection at the November 1999 RO hearing and at the May 2003 Board hearing.  Additionally, the record reflects that in considering the claim to reopen the RO made findings that addressed the merits of the underlying service connection claim in September 2001, March 2008, and August 2010 supplemental statements of the case.  Thus, the Board concludes that the Veteran has been provided with adequate notice and has been given a meaningful opportunity to present evidence on the matter of service connection for a low back disorder.  Accordingly, he is not prejudiced by the Board proceeding to de novo review of the service connection claim. 

Regarding a current disability, August 1999 X-ray results reflect an impression of mild spondylosis.  Thus, the record reveals the Veteran has a diagnosis of a low back disorder during the appeal period and the first element of the claim for service connection for a low back disorder is met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

STRs reveal the Veteran complained of low back pain after an October 1969 car accident.  STRs also reflect that he complained of back pain on April 1970 examination and in January 1971.  Additionally, he was treated in November 1973 after falling and hurting his back and left gluteal area during a basketball game.  Hence, the second element of the claim for service connection for a low back disorder is substantiated as the record sufficiently establishes the Veteran experienced low back injuries and complaints of low back pain during service.  

What remains to be established on the theory of direct service connection is that the current low back disorder was caused or aggravated by service.  A preponderance of the evidence is against such a finding.  

As noted, August 1999 X-ray results show the Veteran has spondylosis.  Spondylosis is defined as degenerative spinal changes due to osteoarthritis.  Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003).  Hence, if spondylosis manifested in service or within the first post-service year, then the Veteran would be entitled to service connection on a presumptive basis for arthritis as a chronic disease.  However, the record does not contain any evidence that spondylosis was manifested in service or in the Veteran's first postservice year; in fact, the first evidence showing the Veteran has spondylosis is from August 1999, about 25 years after discharge from service.  November 1974 VA X-ray results do not reveal spondylosis or arthritis and such was not diagnosed on November 1974 VA examination.  Consequently, service connection for a low back disorder on the basis that arthritis became manifest in service or within one year of service discharge is not warranted.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has alleged that he has experienced pain in his low back since service.  The Veteran is competent to report symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  

However, as explained below, the Board does not find that the Veteran's statements regarding such continuity are credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has been inconsistent in reporting the history and onset of his low back condition.  On November 1974 VA examination the Veteran reported that he experienced low back pain as a result of car accidents, that are documented as occurring in October 1969 and January 1970.  He also reported being hit over the head by a pallet; he did not report low back symptoms from this injury, only symptoms of unconsciousness and amnesia.  Since the Veteran filed his claim to reopen his claim of service connection for a low back disorder in June 1998 he has provided various accounts regarding how he injured his low back.  At the November 1999 DRO hearing, he testified that the injury occurred during an in-service accident when a pallet fell on him.  In a May 1999 statement, in testimony provided at the May 2003 Board hearing, and in VA treatment records, he alleged that he injured his back during a fall off a vehicle in Vietnam when that vehicle was hit by a mine explosion.  He testified that this incident occurred around June 1969.  May 2003 Hearing Tr. at 6.  The Veteran's service personnel records reflect the Veteran was in Vietnam from April to September 1969; however, there is no evidence he was involved in an accident during that time.  In fact, he did not report such an incident until he filed his Substantive Appeal in May 1999.  The October 1969 and January 1970 accidents both occurred subsequent to his return from Vietnam.  Notably, on November 1974 VA examination he did not mention the alleged accident in Vietnam.  This examination was completed only a few months after the Veteran was discharged from service and provides a more contemporaneous account of the events that occurred in service than his more recent accounts.  

The Veteran has also provided inconsistent accounts regarding the onset of symptoms and diagnosis of a low back condition.  On August 1999 QTC examination the Veteran reported that narrowing of L5-S1 was diagnosed in 1967, prior to any of the claimed or documented in-service injuries.  An April 2001 VA treatment record shows the Veteran reported he began experiencing low back pain radiating into his right lower extremity in 1974.  October 2001 and July 2003 VA treatment records show he reported having a history of low back pain since he was in Vietnam.  These statements directly contradict each other regarding the onset of symptoms and diagnosis of a low back condition.  As such, the Veteran's reported history of the continuity of low back symptomatology is inconsistent and undermines the veracity of his statements.  

The medical evidence of record is also contrary to the Veteran's statements.  A June 1998 letter from Dr. J.P.V. reports that he began treating the Veteran for residuals of a low back injury sustained in a January 1997 car accident.  Dr. J.P.V. does not state that the Veteran experienced any low back pain prior to the January 1997 car accident.  It is also notable that the Veteran has not informed his VA treatment providers of the January 1997 post-service intercurrent auto accident.  Additionally, although November 1974 X-ray results reveal moderate narrowing of the L4-5 disc space, August 1999 X-rays results show that the intervertebral disc spaces were not significantly compromised.  

Emphasis is also placed on the multi-year gap between discharge from active duty service in July 1974 and subsequent reported symptoms and diagnosis in January 1997, about 23 years after service separation.  On November 1974 VA examination the Veteran reported experiencing back spasms and pain.  However, subsequent to that examination there is simply no evidence, other than his own statements, to support his assertions of experiencing low back pain since service.  Evidence of a prolonged period without medical complaint and the amount of time that has elapsed since military service can be weighed against an assertion as to continuity.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  As noted previously, although the Veteran indicated he received continuous treatment for his back disability after service, he has not provided identifying information for the providers of this alleged treatment; hence, VA has been unable to attempt to secure any records showing continuous treatment.  Although a lack of contemporaneous medical evidence does not, in and of itself, render lay testimony incredible, the absence of such evidence may go to the credibility and weight of the Veteran's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

It is also notable that the Veteran first began alleging continuity of symptomatology for his low back disorder subsequent to his June 1998 claim to reopen his claim of service connection for the disability.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony).  As noted, the June 1998 letter from Dr. J.P.V. does not indicate his awareness that the Veteran had been experiencing back pain since service or that he had experienced any low back injuries prior to a January 1997 auto accident.  

In the present case, there are inconsistent assertions as to the disability's history and continuity, contrary medical evidence, a gap in time regarding symptoms, a gap in medical evidence, and pecuniary interest.  In short, there is simply no evidence, other than the Veteran's own inconsistent statements, that supports his assertions of continuity of symptomatology of a low back disorder since service.  

Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran's statements regarding the history and continuity of symptoms of the low back disability are not credible.  See Cartwright, 2 Vet. App. at 25.  Accordingly, these statements are without probative value.  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The record also does not contain any medical evidence establishing that the Veteran's diagnosed low back disorder is etiologically related to active service.  All VA treatment record notations relating the Veteran's current low back disability to trauma experienced in Vietnam and continuity of symptomatology are based on the Veteran's statements.  As the Board has concluded that such statements are not credible, the medical opinions based on them hold no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

Although the Veteran has not raised the matter of service connection for a low back disorder as secondary to service-connected prostate cancer, a March 2004 VA examination report raises this theory of entitlement and the Board must address it to ensure that the Veteran's claim of service connection is fully and adequately addressed.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (requiring the Board to consider all theories of entitlement raised by the claimant or by the evidence of record).  

As noted above, the record shows the Veteran has a current disability of lumbar spondylosis.  A February 1999 rating decision granted service connection for prostate cancer, effective June 9, 1998.  The only medical opinion addressing the matter of whether prostate cancer or treatment for prostate cancer caused or aggravated the Veteran's current low back condition is the March 2004 VA examiner's opinion.  This opinion states that the low back condition is not related to prostate cancer or its treatment.  There is no contradictory medical opinion of record and no other evidence indicating that there is a relationship between the Veteran's service-connected prostate cancer or any other service-connected disability and his current low back condition.

In summary, as the preponderance of the evidence is against the claim for service connection for a low back disorder, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the claim must be denied.


ORDER

The appeal to reopen a claim of service connection for a low back disorder is granted; service connection for a low back disorder is denied on de novo review. 




______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

	

Department of Veterans Affairs


